Case 1:18-cv-07293-KAM-RER Document 13 Filed 04/21/20 Page 1 of 10 PageID #: 104



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------X
 IVAN FERNANDO ORTEGA,
                                                NOT FOR PUBLICATION
          Plaintiff,
                                                MEMORANDUM & ORDER
                -against-
                                                18-CV-7293(KAM)(RER)
 NEW YORK STATE OFFICE OF TEMPORARY
 DISABILITY ASSITANCE, NEW YORK
 STATE SUPPLEMENTAL PROGRAM, and NEW
 YORK STATE DEPARTMENT OF SOCIAL
 SERVICES

        Defendants.
 ----------------------------------X
 MATSUMOTO, United States District Judge:

             Pro se Plaintiff Ivan Fernando Ortega filed the above-

 captioned complaint in the United States District Court for the

 Southern District of New York on December 13, 2018, and it was

 transferred to this court on December 21, 2018.           Plaintiff’s

 request to proceed in forma pauperis (“IFP”) is granted for the

 purpose of this Order.       For the reasons that follow, the

 complaint is dismissed.

                                  BACKGROUND

             The complaint consists of hand-written entries in a

 form complaint and attached exhibits describing plaintiff’s

 efforts “to receive full medications and money from SSI paid

 trust [that were] taken by H.R.A. Social Services.”           (ECF No. 2,

 Compl. at 6.)     Plaintiff checked the box for federal question,


                                       1
Case 1:18-cv-07293-KAM-RER Document 13 Filed 04/21/20 Page 2 of 10 PageID #: 105



 which he identifies as being “American Disability Acts, Civil

 Rights, Federal Poverty Line.”        (Id. at 2.)

             It appears that plaintiff is seeking to receive

 payments from the Supplemental Security Income (“SSI”) program

 that were previously remitted to the New York City Human

 Resources Administration (“HRA”) as reimbursement for interim

 assistance that plaintiff had received from the HRA while he was

 waiting for SSI benefits.       (Id. at 6.)      By letter to plaintiff

 dated May 23, 2018, the Social Security Administration (“SSA”)

 explained that plaintiff’s monthly payment as of June 2018 was

 zero, but that he was entitled to back payments of $3,530 for

 the period from January through October of 2016.             (Id. at 20.) 1

 Plaintiff received a Repayment of Interim Assistance Notice

 dated May 22, 2018 indicating that the HRA provided plaintiff

 $4,578.70 in interim assistance between January and November

 2016, and had received $3,530 in reimbursements from the SSA.

 (Id. at 23.)

             Plaintiff requested a hearing on June 1, 2018, which

 was held on November 2, 2018 in the State of New York’s Office

 of Temporary and Disability Assistance before Administrative Law

 Judge Edward Paulino, who issued a Decision After Fair Hearing

 on November 13, 2018 (“November 2018 Decision”).            (Id. at 25-



 1 The Court refers to the pages of the exhibits by the page numbers assigned
 by the Electronic Case Filing System (“ECF”).

                                       2
Case 1:18-cv-07293-KAM-RER Document 13 Filed 04/21/20 Page 3 of 10 PageID #: 106



 28.)    ALJ Paulino’s decision noted that the New York City

 Department of Social Services (“NYCDSS”) had determined that

 plaintiff was not entitled to payments from any balance because

 the amount of his interim assistance received from the HRA

 exceeded the amount of HRA’s reimbursement from the SSA.             (Id.

 at 27.)    Nevertheless, the ALJ adjudged that the HRA failed to

 present sufficient evidence that plaintiff had authorized the

 deductions for periods prior to October 2016.          (Id. at 27-28.)

 Accordingly, the November 2018 Decision referred the matter back

 to the NYCDSS to determine whether plaintiff was entitled to

 additional reimbursements.       (Id.)    Plaintiff has not indicated

 whether he received any further notifications.

             Plaintiff also appears to be challenging the denial by

 Healthfirst, his Medicare Managed Care Plan, of coverage for

 drugs approved to treat erectile dysfunction.          One of the

 attached exhibits appears to be an undated letter to Chief Judge

 Colleen McMahon in the United States District Court for the

 Southern District of New York, in which plaintiff describes

 Healthfirst’s denial of Cialis 20mg and Levitra 20mg.            (Id. at

 10)    A July 2, 2015 letter from plaintiff’s doctor recommended

 Levitra 20 mg for erectile dysfunction.         (Id. at 41.)     A

 Decision After Fair Hearing issued by the State of New York

 Department of Health on September 26, 2017 affirmed the denial

 of coverage for Levitra because Medicaid does not cover

                                       3
Case 1:18-cv-07293-KAM-RER Document 13 Filed 04/21/20 Page 4 of 10 PageID #: 107



 medications for treatment of erectile dysfunction.            (Id. at 46-

 53.)    Plaintiff appealed the denial to the Supreme Court of the

 State of New York, Kings County, which affirmed the denial of

 his request for Levitra.       (Id. at 40.)     A March 5, 2018 letter

 from Murray Hill Urology, P.C. attached a prescription for

 Cialis 20mg and explained that Cialis 5 mg was necessary to help

 plaintiff urinate because of his history of BPH. 2           (Id. at 30-

 31.)    A Department of Health Decision dated July 20, 2018

 affirmed the denial of plaintiff’s request for coverage of

 Cialis 20mg.     (Id. at 33-39.)     The decision explained that

 Medicaid does not cover medications used for the treatment of

 erectile dysfunction unless the drug is used to treat other

 conditions and has been approved by the Food and Drug

 Administration for that purpose.          (Id. at 38-39.)    It stated:

 “The record fails to show that the FDA has approved Cialis for

 the treatment of BPH.” (Id. at 39.)

             Plaintiff also attaches a November 9, 2018 letter from

 the Social Security Administration Office of Appellate

 Operations explaining that plaintiff’s request for review of the

 ALJ’s April 2, 2018 decision was filed late and requesting an

 explanation for the delay.       (Id. at 18.)     Plaintiff does not

 include or describe the April 2, 2018 decision, nor does he


 2 The discrepancy between 20 mg and 5 mg is not explained and may have been an
 error. BPH is an abbreviation for benign prostatic hyperplasia, a
 noncancerous enlargement of the prostate.

                                       4
Case 1:18-cv-07293-KAM-RER Document 13 Filed 04/21/20 Page 5 of 10 PageID #: 108



 indicate whether he responded to the November 9, 2018 Letter.

 By letter dated December 26, 2018, plaintiff mentions his

 request for review of a “hearing decision/order dated May 1,

 2018: BNC#18D1431B21330 RECON.”        (ECF No. 6, at 2.)     He does not

 enclose any additional correspondence with the SSA or otherwise

 describe pending claims with the SSA.

                                  DISCUSSION

             The Court is mindful that “[a] document filed pro se

 is to be liberally construed, and a pro se complaint, however

 inartfully pleaded, must be held to less stringent standards

 than formal pleadings drafted by lawyers.”          Erickson v. Pardus,

 551 U.S. 89, 94 (2007) (internal quotation marks and citations

 omitted).    If a liberal reading of the complaint “gives any

 indication that a valid claim might be stated,” the Court must

 grant leave to amend the complaint.         See Cuoco v. Moritsugu, 222

 F.3d 99, 112 (2d Cir. 2000).

             However, pursuant to the in forma pauperis statute, a

 district court must dismiss a case if the court determines that

 the complaint “is frivolous or malicious; fails to state a claim

 on which relief may be granted; or seeks monetary relief against

 a defendant who is immune from such relief.”          28 U.S.C. §

 1915(e)(2)(B).     To avoid dismissal, a complaint must plead

 “enough facts to state a claim to relief that is plausible on

 its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

                                       5
Case 1:18-cv-07293-KAM-RER Document 13 Filed 04/21/20 Page 6 of 10 PageID #: 109



 (2007).    A claim will be considered plausible on its face “when

 the plaintiff pleads factual content that allows the court to

 draw the reasonable inference that the defendant is liable for

 the misconduct alleged.”       Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009).    Although “detailed factual allegations” are not

 required, “[a] pleading that offers ‘labels and conclusions’ or

 ‘a formulaic recitation of the elements of a cause of action

 will not do.”     Id. (quoting Twombly, 550 U.S. at 555).

 Similarly, a complaint is insufficient to state a claim “if it

 tenders ‘naked assertion[s]’ devoid of ‘further factual

 enhancement.’”     Id. (quoting Twombly, 550 U.S. at 557).

             Plaintiff’s claims against the New York State agencies

 named as defendants must be dismissed because the Eleventh

 Amendment’s guarantee of sovereign immunity protects states from

 suits in federal courts.       See Pennhurst State School & Hosp. v.

 Halderman, 465 U.S. 89, 100 (1984).         The Eleventh Amendment bars

 suits for damages against states, state agencies, and state

 officials acting in their official capacity, absent the state’s

 consent to suit or an express or statutory waiver of immunity.

 Board of Trustees of Univ. of Alabama v. Garrett, 531 U.S. 356,

 363 (2001); Will v. Michigan Dep’t of State Police, 491 U.S. 58,

 71 (1989).     Plaintiff has not identified any waiver of sovereign

 immunity that would permit him to bring suit against the State

 of New York.     Accordingly, to the extent that plaintiff seeks

                                       6
Case 1:18-cv-07293-KAM-RER Document 13 Filed 04/21/20 Page 7 of 10 PageID #: 110



 damages, all of plaintiff’s claims are dismissed pursuant to 28

 U.S.C. § 1915(e)(2)(B)(iii) (“[t]he court shall dismiss the case

 at any time if the court determines that the action or appeal

 seeks monetary relief against a defendant who is immune from

 such relief.”)

             Moreover, even if plaintiff were to bring suit against

 individual officials acting in their individual capacities,

 plaintiff does not provide any basis for this court’s

 jurisdiction beyond his vague references to the Americans with

 Disabilities Act (“ADA”) and “Civil Rights, Federal Poverty

 Line.”    Title II of the ADA provides that “no qualified

 individual with a disability shall, by reason of such

 disability, be excluded from participation in or be denied the

 benefits of the services, programs, or activities of a public

 entity, or be subjected to discrimination by any such entity.”

 42 U.S.C. § 12132.      A “public entity” is defined in the ADA as

 “a state or local government,” or “department, agency, special

 purpose district, or other instrumentality of a State or States

 or local government.”      42 U.S.C. § 12131(1)(a) and (b).

 Plaintiff has not, however, alleged that the City of New York or

 its agencies denied him any services because of his disability.

             Plaintiff has not identified any federal rights that

 depend on plaintiff’s income or protect individuals with income

 below the federal poverty line.        Liberally construing the

                                       7
Case 1:18-cv-07293-KAM-RER Document 13 Filed 04/21/20 Page 8 of 10 PageID #: 111



 complaint, the court considers whether plaintiff’s claims

 implicate any other federal laws or civil rights.           The

 Fourteenth Amendment guarantees Due Process protections, but

 plaintiff has not alleged that the New York state laws and

 proceedings provided insufficient protection of his rights to

 life, liberty, and property.        Indeed, the exhibits attached to

 his complaint indicate that he received multiple hearings

 related to both his claim for SSI payments paid to a state

 agency on his behalf and his claims related to Medicare payments

 for specific medications.       In fact, plaintiff appears to have

 been successful in reopening his claim for a refund of SSI

 benefits paid to HRA for January to November 2016, even though

 he also received interim assistance during that period.            As of

 November 13, 2018, the New York City Department of Social

 Services was directed to recompute the amount of interim

 assistance he received and determine whether plaintiff is

 entitled to receive additional funds.         Plaintiff has not

 indicated that he received any further notification regarding

 this claim.     Plaintiff’s other appeals, regarding provision of

 Levitra and Cialis 20mg were denied after a fair hearing, and,

 in the case of Levitra, after plaintiff’s additional appeal to

 the New York Supreme Court.       Plaintiff has not indicated whether

 he brought an Article 78 proceeding regarding the June 20, 2018

 decision related to Cialis 20mg.

                                       8
Case 1:18-cv-07293-KAM-RER Document 13 Filed 04/21/20 Page 9 of 10 PageID #: 112



             The Social Security Act provides procedures for

 hearings within the SSA and federal court review of final

 decisions of the SSA related to eligibility or amount of

 benefits for SSI.      42 U.S.C. § 1383(c)(1)(a) and (c)(3).        But it

 does not provide for agency review of disagreements regarding

 reimbursement payments made by the SSA to state agencies for the

 amount of interim assistance provided while the request for SSI

 benefits was pending.      42 U.S.C. § 1383(g)(5).       Instead, the

 federal regulations require states to hold hearings if an

 applicant wishes to challenge a state’s decision “regarding the

 amount of the repayment the State keeps or the amount of any

 excess the State pays to you” from the SSA reimbursements.             20

 C.F.R. § 416.1920.      The regulations explicitly provide: “You are

 not entitled to a Federal hearing on the State’s actions

 regarding repayment of interim assistance.”          See id.; see also

 Warren v. Roberts, No. 15 Civ. 7850 (NRB), 2017 WL 2782176, at

 *7-10 (S.D.N.Y. June 12, 2017) (discussing and collecting cases

 finding no federal court review of claims related to repayment

 of benefits where states provide interim assistance to SSI

 claimants).     The exhibits to plaintiff’s complaint indicate that

 he received the state hearings to which he was entitled, and he

 is not entitled to federal court review of the decisions

 regarding SSA reimbursements to state agencies for interim

 assistance plaintiff received under 42 U.S.C. § 1383(g)(5).

                                       9
Case 1:18-cv-07293-KAM-RER Document 13 Filed 04/21/20 Page 10 of 10 PageID #: 113



              Plaintiff has not named the Social Security

  Administration as a defendant nor alleged that this federal

  agency violated any of his rights or issued a final decision

  that would be ripe for review under 42 U.S.C. § 405(g) or 42

  U.S.C. § 1383(c).     He includes a November 9, 2018 Letter from

  the SSA related to an April 2, 2018 decision, but the decision

  itself is not included.

                                  CONCLUSION

              For the reasons set forth above, the complaint is

  dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii) because all

  of the defendants are immune from suit, and for lack of subject

  matter jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3). The

  Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

  appeal from this order would not be taken in good faith and

  therefore in forma pauperis status is denied for purpose of an

  appeal.    See Coppedge v. United States, 369 U.S. 438, 444-45

  (1962).    The Clerk of Court is directed to mail a copy of this

  Memorandum and Order to the pro se plaintiff and note service on

  the docket.

  SO ORDERED.



  Dated:    April 21, 2020
            Brooklyn, New York
                                                      /s/       _______
                                            Hon. Kiyo A. Matsumoto
                                            United States District Judge

                                       10
